Per Curiam.
1. While the evidence in this case is meager, yet in view of the rule that the jury may, draw reasonable inferences from facts proved, and inasmuch as the presiding judge in the exercise of his discretion refused to grant a new trial, this court will not reverse the judgment on the ground that the verdict was without evidence to support it.
2. The newly discovered evidence was not of such character as to render a refusal to grant a new trial based upon it erroneous.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.